                          Case 2:19-cv-00651-KJM-AC Document 29 Filed 10/15/20 Page 1 of 2


              1 Sarah A. Ornelas, Esq. SBN 258890
                BORTON PETRINI, LLP
              2 201 Needham Street
                Modesto, California 95354
              3 Tel: (209) 576-1701
                Fax: (209) 527-9753
              4 sornelas@bortonpetrini.com

              5 Attorneys for Defendants,
                VALLEY MRI AND RADIOLOGY, INC. and
              6 SONOMA FEDERAL, LLC

             7 Scottlynn J Hubbard, SBN 212970
               DISABLED ADVOCACY GROUP, APLC
             8 12 Williamsburg Lane
               Chico, California 95926
             9
               Telephone: (530) 895-3252
            10 Facsimile: (530) 894-8244

            11 Attorney for Plaintiff Arretta Tyler

            12                                         UNITED STATES DISTRICT COURT
            13                                     EASTERN DISTRICT OF CALIFORNIA
            14

            15 RICHARD and ARRETTA TYLER,                                  Case No. 2:19-CV-00651-KJM-AC
            16                            Plaintiff,                       STIPULATION OF THE PARTIES RE:
                                                                           EXPERT DISCOVERY; [PROPOSED]
            17 v.                                                          ORDER
            18 VALLEY MRI AND RADIOLOGY, INC.;
               SONOMA FEDERAL, LLC,
            19
                              Defendants.
            20

            21
                                  The Parties have met and conferred on the issue of expert discovery and hereby stipulate
            22
                  that the expert discovery deadline be extended from October 16, 2020 to January 22, 2021. The basis
            23
                  for this Stipulation is as follows:
            24
                                      1. The Parties have recently agreed to participate in Mediation in this matter.
            25
                                      2. On October 16, 2020, this Court referred the parties to the Voluntary Dispute
            26
                                          Resolution Program.
            27

            28
g:\docs\kjm\pa
tti\5. quick                                                           1
orders\tyler.06
51.stip.bep[pro                                                                               STIPULATION OF THE PARTIES
posed more
                         Case 2:19-cv-00651-KJM-AC Document 29 Filed 10/15/20 Page 2 of 2


              1                    3. Prior to participating in Mediation, the parties do not want to incur the cost of

              2                       expert discovery, as incurring such costs may have a negative impact on the

              3                       Parties being able to meaningfully participate in Mediation.

              4
                  Dated: October 12, 2020            BORTON PETRINI, LLP
              5

              6
                                                     /s/ Sarah A. Ornelas
              7                                      SARAH ORNELAS
                                                     Attorneys for Defendants Valley MRI and Radiology, Inc. and
              8                                      Sonoma Federal, LLC
              9

            10 Dated: October 12, 2020               DISABLED ADVOCACY GROUP, APLC
            11

            12                                       /s/ Scottlynn J Hubbard
                                                     SCOTTLYNN J HUBBARD
            13                                       Attorney for Plaintiff Arretta Tyler
            14

            15

            16          IT IS SO ORDERED.

            17 DATED: October 14, 2020.

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
g:\docs\kjm\pa
tti\5. quick                                                       2
orders\tyler.06
51.stip.bep[pro                                                                             STIPULATION OF THE PARTIES
posed more
